             Case 1:20-cv-01139-JEB Document 6 Filed 08/04/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                  Plaintiff,                     )
                                                 )
        v.                                       )
                                                 )
 $2,340,000.00 HELD BY LIBERIAN                  )
 COMPANY 1 ASSOCIATED WITH                       )
 PETROLEUM TANKER NAUTIC, WITH                   )
 INTERNATIONAL MARITIME                          )         Civil Action No. 20-1139 (JEB)
 ORGANIZATION NUMBER 9150377                     )
                                                 )
        - and -                                  )
                                                 )
 $9,998,941.91 ASSOCIATED WITH                   )
 PETROLEUM TANKER NAUTIC (IMO                    )
 9150377)                                        )
                                                 )
                  Defendants.                    )
                                                 )

                                   JOINT STATUS REPORT

       By and through their respective undersigned counsel, and pursuant to the Court’s July 31,

2020 Minute Order, Plaintiff the United States of America (“United States” or “Government”) and

Claimants James Owens, Judith Abasi Mwila, and Rizwan Kahliq (collectively, the “Owens

Claimants”), jointly and respectfully submit this status report and enclosed proposed order.

                                       BACKGROUND

       The United States commenced this forfeiture action on May 1, 2020, seeking to forfeit the

defendant funds (the “Funds”) to the United States. See Compl. (ECF No. 1). The Funds relate to

the sale of a petroleum tanker called the “Nautic” or “Gulf Sky” by a Liberian subsidiary of a

Greek company (i.e., Crystal Holdings Limited) (“Crystal Holdings”) to Taif Mining Services

(“Taif Mining”). Id. ¶¶ 18-41.
          Case 1:20-cv-01139-JEB Document 6 Filed 08/04/20 Page 2 of 4




I.     PROCEDURAL HISTORY OF THIS FORFEITURE ACTION.

       After a U.S. bank blocked the Funds, the United States sought to arrest and forfeit them

and other monies Taif Mining used to purchase the Nautic. See id. On May 1, 2020, the United

States filed its forfeiture complaint. Id. That same day, the Court issued to the United States a

warrant for arrest in rem. See Warrant (ECF No. 3).

       The Owens Claimants filed a Verified Claim on June 30, 2020 and an Answer on July 21,

2020 in this action. See ECF Nos. 4, 5. The United States has also agreed to extend the time for

Crystal Holdings to file a claim and answer through August 20, 2020. 1 See Fed. R. Civ. P., Supp.

Rule G(b)(2)(ii)(B) (directing the United States to specify a claim deadline in a notice to a known

potential claimant).

II.    PROCEDURAL HISTORY OF THE OWENS CLAIMANTS’ ACTION.

       On May 22, 2020, the Owens Claimants moved the Court in their civil action to issue writs

of attachment directed to the Funds. See Owens v. Republic of Sudan, Civ. A. No. 01-2244 (JDB)

(D.D.C. May 25, 2020) (“Owens”), ECF No. 450. Judge Bates, who is presiding over Owens,

granted the Owens Claimants’ motion on May 25, 2020. See, e.g., Owens, ECF No. 451. The

Owens Claimants then served the writs of attachment on Wells Fargo Bank, N.A. (“Wells Fargo”),

which acknowledged possession of the Funds in its response to the writs. See Owens, ECF




1
        Because a U.S. Bank froze the Funds (i.e., a portion of the monies Crystal Holdings was to
receive for selling the Nautic to Taif Mining), Crystal Holdings did not receive its full payment.
As a result, Crystal Holdings instituted proceedings in the United Arab Emirates (“UAE”) to retake
possession of the Nautic. As part of those proceedings, UAE arrested the Nautic. Thereafter, the
Nautic disappeared from its anchor site off the coast of UAE and, ten days later, it reappeared off
the coast of Iran. See U.S. News, Tanker off UAE Sought by US Over Iran Sanctions ‘Hijacked’
(July 15, 2020), https://www.usnews.com/news/us/articles/2020-07-15/seafarers-group-tanker-
off-uae-sought-by-us-hijacked. In light of these developments, it is unclear whether Crystal
Holdings will retake possession of the Nautic or pursue a claim in this action.


                                               -2-
           Case 1:20-cv-01139-JEB Document 6 Filed 08/04/20 Page 3 of 4




No. 458. The Owens Claimants thereafter moved to condemn and recover the Funds. Owens,

ECF No. 460-2.

       After meeting and conferring with the Owens Claimants and with their consent, the United

States has intervened in Owens seeking to quash the writs of attachment and oppose the Owens

Claimants’ motion to condemn and recover. Owens, ECF Nos. 461, 462. After meeting and

conferring, the parties in Owens proposed, and Judge Bates adopted, a briefing schedule. The

United States’ opening brief in Owens is due on August 10, 2020, and briefing is set to be

completed by September 30, 2020. Owens, Min. Order of 7/13/2020.

                    PROPOSAL FOR PROCEEDING IN THIS ACTION

       The United States and the Owens Claimants propose that the Court wait to proceed with

this action until Judge Bates resolves the matters pending in Owens. The United States and the

Owens Claimants agree that to conserve scarce judicial resources, the issues pending before Judge

Bates should be resolved before litigation in this matter ensues. Accordingly, the United States

and the Owens Claimants request that the Court order them to file a joint status report with

proposals for further proceedings in this action within 14 days of Judge Bates resolving the issues

pending before him in Owens. In the interim, the United States and the Owens Claimants request

that the Court abstain from scheduling events in this action, except for receiving any claim and

pleading filed by Crystal Holdings should it decide to participate in this case.




                                                -3-
          Case 1:20-cv-01139-JEB Document 6 Filed 08/04/20 Page 4 of 4




Dated: August 4, 2020

Respectfully submitted,

MICHAEL R. SHERWIN                             /s/ Matthew D. McGill
Acting United States Attorney                  Matthew D. McGill (No. 481430)
                                               Chantale Fiebig (No. 487671)
By:           /s/ Brian Hudak                  Suria M. Bahadue (admission pending)
      BRIAN P. HUDAK                           Brian Williamson (to be admitted pro hac vice)
      ZIA M. FARUQUI, D.C. Bar #494990         Gibson, Dunn & Crutcher LLP
      555 Fourth Street, NW                    1050 Connecticut Avenue, N.W.
      Washington, DC 20530                     Washington, DC 20036
      (202) 252-2549                           Telephone: 202.955.8500
                                               Facsimile: 202.530.9522
Attorneys for the United States of America     mmcgill@gibsondunn.com
                                               cfiebig@gibsondunn.com
                                               sbahadue@gibsondunn.com
                                               bwilliamson@gibsondunn.com

                                               Thomas Fortune Fay
                                               Caragh Fay
                                               Fay Law Group, P.A.
                                               777 6th Street, N.W., Suite 410
                                               Washington, D.C. 20001
                                               (202) 589-1300

                                               Jane Carol Norman
                                               Bond & Norman Law, P.C.
                                               777 6th Street, N.W., Suite 410
                                               Washington, D.C. 20001
                                               (202) 682-4100

                                               Attorneys for the Owens Claimants




                                             -4-
